These cases arise out of a collision between a Ford truck owned by Rozsko and operated by Plaseczunski as the former's agent and an Oldsmobile coupe owned by Anna Orlo and operated by her husband Angelo Orlo which occurred on the Boston Post Road near Tully's Crossing in the Town of Wallingford at about 11:15 on the night of November 14th, 1934. *Page 317 
The question of liability turns on the question as to which of the cars was at the instant of collision on its left-hand side of the road. The Rozsko car was proceeding in a northerly direction along a straight road. The Orlo car was being driven in a southerly direction and had, just before the collision, rounded a slight curve to the left.
The physical evidence, that is the marks left in the road, the location of the cars after the accident and the location of the damages on the respective cars is too inconclusive to furnish a basis for any finding as to the location of the point of impact. The only eye-witnesses to the accident were the occupants of the two cars. Plasezunski and Rozsko both testified with positiveness that they were on their right-hand side of the road and Orlo with equal positiveness testified that he was on his right-hand side. The testimony of Plasezunski and Rozsko in the mind of the Court carried more conviction. This taken together with the fact that a driver who has just made a left turn is somewhat more likely to get over onto the left side of the road as he straightens out than is a driver who is proceeding along a straight road is enough to warrant a finding that the preponderance of the evidence is in the favor of the plaintiffs. The evidence does not warrant a finding as claimed by Orlo that the plaintiff's car was proceeding in a line of cars and suddenly pulled out from that line and the fact that Orlo made that claim tends to weaken the credibility of his other testimony.
It is therefore found that the defendant, Angelo Orlo, operating a family car owned by Anna Orlo was negligent in that he drove his car on his left hand side of the road and that that negligence was the proximate cause of the injuries sustained by the plaintiffs. The plaintiffs were free from contributory negligence.
The plaintiff Plasezunski suffered a deep abrasion on the right hip and on the right knee and contusions of the left shoulder, left chest, left hip and on the bridge of his nose. His loss of earning capacity was $230. and his medical and hospital bills $102. Reasonable compensation for all of his injuries is $1000.
The plaintiff Rozsko sustained a concussion of the brain, lacerations about the head, one leaving a permanent scar, a contusion of the left leg and minor bruises about the body. His loss of earning capacity was $200. and his medical and *Page 318 
hospital bills $97. His Ford truck worth $500 was a total loss. His damages amount to $1750.
   In case No. 50509, Plasezunski vs. Orlo, judgment may enter for the plaintiff to recover of the defendants $1000. damages and his taxable costs.
In case No. 50510, Rozsko vs. Orlo, judgment may enter finding the issues in favor of the plaintiff on both the complaint and the counterclaims and that the plaintiff recover of the defendants $1750. damages and his taxable costs.